In re: Joseph Clayton Sepulvado applying for Writs of Certiorari, Mandamus, Prohibition and Review.
Writ denied: In view of our understanding, based upon the trial judge’s response to the application filed in this court, that he has ordered all subpoenas requested by the defense counsel, and of our further understanding that a hearing on the motion to suppress will be held prior to trial, we consider this assignment of error is moot. The other assigned errors are reviewable in appeal in the event of conviction.
SUMMERS, J., is of the opinion the ap- . plication makes no showing to warrant this Court’s review and setting aside of the trial judge’s ruling. It should be denied without qualification.